DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicants’ amendment filed January 29, 2021.   Claims 1-20 are pending and an action on the merits is as follows.	
Applicants’ arguments with respect to claims have been considered but are moot in view of the new ground(s) of rejection.

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, 8, 14, 15 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barkman et al. (US 5,153,390).
Claims 1, 8 and 15: Barkman et al. discloses a method, a safety control unit comprising at least one processor configured to execute at least one portion of computer program code stored on at least one memory and an elevator system including a pulse sensor unit, a door zone sensor unit, and safety control unit, for defining absolute position information of an elevator car of an elevator, where a pulse position information of the elevator car is continuously obtained via a scanner reading marking means placed near every floor, where the pulse position information is a position information of the elevator car in pulses (column 1 lines 36-45).  An absolute position information of the elevator car is defined by adding a predefined correction value to the obtained pulse position information of the elevator car, when the obtained pulse position information of the elevator car and an actual pulse position of the elevator car are not equal (column 3 lines 24-32).  The predefined correction value then indicates a drift between the obtained pulse position information of the elevator car and the actual pulse position of the elevator car.  The predefined correction value is defined in response to a power failure (column 2 line 66 through column 3 line 9).
Claims 7, 14 and 20: Barkman et al. discloses a method, a safety control unit and elevator system as stated above, where the absolute position information is defined using primary marks (15) and secondary marks (16) as two vanes (column 2 lines 52-61).  Therefore the absolute position information is defined at two channels.


Allowable Subject Matter
Claims 2-6, 9-13 and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 2, 9 and 16: The prior art does not teach nor suggest a method, a safety control unit or elevator system, where a pulse position information of an elevator car is obtained from a pulse sensor unit comprising at least one quadrature sensor configured to measure incremental pulses from a rotating magnet ring arranged in an overspeed governor arranged in an elevator shaft, including all limitations of any intervening claims.  The combinations of the claimed limitations are novel and found to be allowable over prior art.  The cited references taken singly or in combination do not anticipate nor make obvious applicant's claimed invention.
Claims 3, 10 and 17: The prior art does not teach nor suggest a method, a safety control unit or elevator system, where a pre-information about at least one door zone magnet at a door zone of each floor of an elevator shaft is obtained and stored during a setup run, the pre-information including for each door zone magnet, a floor number of the door zone magnet, an identification code of the door zone magnet, a magnet type, a door zone magnet pulse position information and a linear position information of the elevator car within a door zone in which the door zone magnet is located. The combinations of the claimed limitations are novel and found to be allowable 
Claims 4-6, 11-13, 18 and 19 depend from claims 3, 10 or 17 and therefore inherit all allowed claim limitations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J UHLIR whose telephone number is (571)270-3091.  The examiner can normally be reached on M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Christopher Uhlir/Primary Examiner, Art Unit 2837                                                                                                                                                                                             May 7, 2021